 Case 7:20-cv-00227-NKM-JCH Document 5 Filed 05/05/20 Page 1 of 2 Pageid#: 28



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

TRACY LEONARD BROWN,                           )
    Plaintiff,                                 )       Civil Case No. 7:20-cv-00227
                                               )
v.                                             )       MEMORADNUM OPINION
                                               )
NEW RIVER VALLEY REGIONAL                      )       By: Norman K. Moon
JAIL,                                          )       Senior United States District Judge
      Defendant.                               )

       Plaintiff Tracy Leonard Brown, a Virginia inmate proceeding pro se, filed this action

pursuant to 42 U.S.C. § 1983. He names a single defendant, New River Valley Regional Jail. His

brief complaint states: “I was punished w/5 days in the hole for communicating with another inmate

who is not on my enemy list or not a co-defendant of mine.” (Dkt. No. 1 at 2.) Brown offers no

other detail or factual allegations in support of his claim. For relief, he asks only that the court

“make the jail allow [him] to write anyone not on [his] enemy list or co-defendant.” (Id.)

        Upon review of Brown’s complaint, I conclude that it fails to state a claim and so is subject

to dismissal pursuant to 28 U.S.C. § 1915A(b)(1); see also 28 U.S.C. § 1915(e)(2) (requiring

court, in a case where plaintiff is proceeding in forma pauperis, to dismiss the case if it, for

example, is frivolous or fails to state a claim on which relief may be granted). “To state a claim

under § 1983[,] a plaintiff must allege the violation of a right secured by the Constitution and laws

of the United States, and must show that the alleged deprivation was committed by a person acting

under color of state law.” Loftus v. Bobzien, 848 F.3d 278, 284–85 (4th Cir. 2017) (internal

quotation marks omitted). Liability under § 1983 is “personal, based upon each defendant’s own

constitutional violations.” Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001) (internal citation

omitted). Thus, a § 1983 claim requires factual detail about each defendant’s personal

involvement. See Wilcox v. Brown, 877 F.3d 161, 170 (4th Cir. 2017) (explaining that liability

will lie under § 1983 only “where it is affirmatively shown that the official charged acted
Case 7:20-cv-00227-NKM-JCH Document 5 Filed 05/05/20 Page 2 of 2 Pageid#: 29



personally” in the violation of plaintiff’s rights and affirming dismissal of claim where plaintiff did

not allege personal involvement by defendant) (quoting Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th

Cir. 1977)).

         The only defendant Brown names is the New River Valley Regional Jail. Because a jail is

not a legal entity, it is not a “person” subject to suit under § 1983, and Brown cannot maintain this

action against the defendant jail. See McCoy v. Chesapeake Corr. Ctr., 788 F. Supp. 890, 894

(E.D. Va. 1992) (“[A jail] is not an individual, a corporation, a partnership, or an unincorporated

association. Therefore, it lacks the capacity to be sued as a jail.”). Furthermore, even if he had

properly named an appropriate defendant, Brown’s allegation that he was placed in segregation

for writing a letter to another inmate is too vague, conclusory, and unsupported by any specific
                                                 1
facts to state a cognizable federal claim.

         For the foregoing reasons, I will summarily dismiss this action without prejudice under

§ 1915A(b)(1). Nothing in this opinion precludes Brown from refiling his claims in a new and

separate civil action if he can correct the deficiencies described in this opinion, assuming he has

exhausted his remedies in accordance with 42 U.S.C. § 1997e, and subject to the applicable

statute of limitations.

         An appropriate order will be entered.

                    5th
        ENTER: This ___day of May, 2020.




         1
            It is also questionable whether, even with additional detail, Brown’s claim would entitle him to relief. See
Dunford v. New River Valley Reg’l Jail, No. 7:09CV00523, 2010 WL 438246, at *2 (W.D. Va. Feb. 1, 2010)
(summarily dismissing inmate’s claim that she could not correspond with her incarcerated husband until she earned
the privilege and noting that under Turner v. Safley, 482 U.S. 78, 89–91 (1987), the plaintiff is required to disprove
the validity of a prison regulation, which is valid if it is rationally connected to a legitimate governmental interest);
see also Shaw v. Murphy, 532 U.S. 223, 231–32 (2001) (upholding restriction on inmate-to-inmate correspondence
under Turner where communication involved giving legal assistance or advice).

                                                            2
